DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 12-16, and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2017/0172424 granted to Eggers et al (hereinafter “Eggers”). 
In reference to claims 1 and 12, Eggers discloses a method for health monitoring, comprising: obtaining physical state information of a monitored subject via a health monitoring garment [e.g. abstract], wherein the health monitoring garment comprises a flexible display screen [e.g. Figure 1 and paragraph 0022]; determining whether the monitored subject needs an aid according to the physical state information; obtaining aid measure information corresponding to the physical state information according to the physical state information based on a determination that the monitored subject needs the aid; and indicating the aid measure information via the flexible display screen [e.g. abstract, paragraphs 0014 and 0090].
In reference to claims 2 and 13, Eggers discloses wherein the determining whether the monitored subject needs an aid according to the physical state information comprises: comparing the physical state information of the monitored subject with a preset state information range; and determining that the monitored subject does not need the aid when the physical state information falls within the preset state information range; or determining that the monitored subject needs the aid when the physical state information does not fall within the preset state information range [e.g. 0090].
In reference to claims 3 and 14, Eggers discloses wherein the method further comprises the following after the determining whether the monitored subject needs an aid and before the obtaining aid measure information corresponding to the physical state information according to the physical state information: detecting whether network communication of a monitoring server is normal [e.g. 0017-0018].
In reference to claims 4 and 15, Eggers discloses wherein the network communication of the monitoring server is normal, and the obtaining aid measure information corresponding to the physical state information according to the physical state information comprises: generating abnormal state information corresponding to the physical state information when the physical state information does not fall within the preset state information range; sending the abnormal state information to the monitoring server; and receiving the aid measure information from the monitoring server; wherein the aid measure information is obtained by the operation selected from the group consisting of generating the aid measure information by the monitoring server according to the abnormal state information, and inputting in the monitoring server the aid measure information by a monitor according to the abnormal state information received by the monitoring server [e.g. 0011].
In reference to claims 5 and 16, Eggers discloses wherein the method further comprises the following after the sending the abnormal state information to the monitoring server: recording a waiting time after sending the abnormal state information to the monitoring server; 
In reference to claim 8, Eggers discloses wherein the method further comprises the following after the obtaining aid measure information corresponding to the physical state information according to the physical state information: indicating the aid measure information in a voice broadcast manner [e.g. 0015].
In reference to claim 9, Eggers discloses wherein the physical state information comprises physiological state information and physical posture information of the monitored subject, wherein the physiological state information comprises physical temperature information, heart rate information, blood glucose information, blood oxygen information, blood pressure information, electrocardiogram information, and pulse information, and the physical posture information comprises moving speed information, physical tilt angle information, and physical orientation information [e.g.0013].
In reference to claim 20, Eggers discloses herein the physical state monitoring module comprises: a physiological state monitoring sub-module, configured to obtain physiological state information of the monitored subject; and a physical posture monitoring sub-module, configured to obtain physical posture information of the monitored subject; wherein the physiological state information comprises physical temperature information, heart rate information, blood glucose information, blood oxygen information, blood pressure information, electrocardiogram information, and pulse information, and the physical posture information comprises moving speed information, physical tilt angle information, and physical orientation information [e.g. 0015, 0016, 0021, 0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 10-11, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eggers in view of U.S. Patent Application Publication No 2014/0378782 granted to Herken et al (hereinafter “Herken”).
In reference to claims 6-7, 17, and 18, Eggers discloses after determining that the monitored subject needs aid [e.g. 0090] generating abnormal state information corresponding to the physical state information when it does not fall within the preset information range [e.g. 0090]. Eggers, however, fails to discloses reading preset aid measure information in a memory according to the abnormal state information. Herken discloses a resuscitation apparatus comprising memory 191. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Eggers to include the memory of Herken, since such a modification would provide the predictable results of storing preset information so that the acquired information may be compared against in order to determine an abnormal state.
In reference to claims 10, 11, and 19, Eggers discloses a system of health monitoring but fails to describe where the aid measure information comprises a part that needs to be aided on a display screen. Herken discloses a resuscitation apparatus that depicts the region that needs aid [e.g. 0045-0046, 0057-0059].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Eggers to include a display of locations needing aid as taught by Herken, since such a modification would provide the predictable results of being able to visually see where the patient needs aid.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792